                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,                                    No. C 18-3748-WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                                                                                                                                               ORDER DENYING
                               For the Northern District of California




                                                                         12     v.                                                             RECONSIDERATION OF
                                                                         13                                                                    REVOCATION OF IN
                                                                              U.S. DEPARTMENT OF VETERANS                                      FORMA PAUPERIS STATUS
                                                                         14   AFFAIRS, et al.,                                                 ON APPEAL

                                                                         15                  Defendants.
                                                                                                                              /
                                                                         16
                                                                         17           In this pro se action against the Department of Veterans Affairs for terminating her

                                                                         18   employment, plaintiff moves for reconsideration of the order dated November 26 revoking her

                                                                         19   in forma pauperis status on appeal. Below are the key events in chronological order.

                                                                         20           In her opposition to defendants’ motion to dismiss, plaintiff requested appointment of

                                                                         21   counsel pursuant to 42 U.S.C. § 2000e-5(f)(1)(B) (Dkt. No. 40 at 14). An order dated

                                                                         22   November 19 advised plaintiff that Mallard v. United States District Court, 490 U.S. 296,

                                                                         23   304–05 (1989), held that there is no constitutional right to counsel in civil cases. The order
                                                                         24   further advised plaintiff that she had the option of: (1) showing she met the four factor test
                                                                         25
                                                                              under Bradshaw v. Zoological Society of San Diego, 662 F.2d 1301, 1318 (9th Cir. 1981); (2)
                                                                         26
                                                                              contacting the legal help center in person or online at: http://cand.uscourts.gov/proselitigants;
                                                                         27
                                                                         28   or (3) making an appointment with the legal help center by calling 415-782-9000, extension

                                                                              8657.
                                                                          1          Instead, plaintiff immediately appealed the November 19 order denying her request for
                                                                          2
                                                                              appointment of counsel (Dkt. No. 58). Our court of appeals then referred the matter to this
                                                                          3
                                                                              Court to determine whether plaintiff’s in forma pauperis status should continue on appeal.
                                                                          4
                                                                              An order dated November 26 found the appeal to be frivolous and revoked plaintiff’s in forma
                                                                          5
                                                                          6   pauperis status as to the appeal (without prejudice as to subsequent appeals).

                                                                          7          Plaintiff now moves for reconsideration of the November 26 order revoking her in
                                                                          8
                                                                              forma pauperis status on appeal. In her motion, plaintiff states that she made one attempt to
                                                                          9
                                                                              secure counsel (Dkt. No. 65 at 2). That new fact does not change the conclusion that plaintiff
                                                                         10
                                                                              has not met the standard under Bradshaw (at least on the current record). Accordingly,
                                                                         11
United States District Court




                                                                              plaintiff’s motion is DENIED.
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14          IT IS SO ORDERED.
                                                                         15
                                                                         16   Dated: December 4, 2018.
                                                                                                                                      WILLIAM ALSUP
                                                                         17                                                           UNITED STATES DISTRICT JUDGE
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
